332 F.3d 960
In re: Abu-Ali ABDUR'RAHMAN, Movant (02-6547).In re: Abu-Ali Abdur'Rahman, Petitioner-Appellant (02-6548),v.Ricky BELL, Warden, Respondent-Appellee.
No. 02-6547.
No. 02-6548.
United States Court of Appeals, Sixth Circuit.
June 6, 2003.

Before: MARTIN, Chief Judge; BOGGS, BATCHELDER, DAUGHTREY, MOORE, COLE, CLAY, GILMAN, GIBBONS, ROGERS, SUTTON, and COOK, Circuit Judges.

ORDER

1
A majority of the Judges of this Court in regular active service have voted for rehearing of this case en banc. Sixth Circuit Rule 35(a) provides as follows: "The effect of the granting of a hearing en banc shall be to vacate the previous opinion and judgment of this court, to stay the mandate and to restore the case on the docket sheet as a pending appeal."


2
Accordingly, it is ORDERED, that the previous decision and judgment of this court is vacated, the mandate is stayed and these cases are restored to the docket as a pending appeal. It is further ORDERED that the execution of sentence is stayed pending further order of this Court.


3
The Clerk will direct the parties to file supplemental briefs and will schedule these cases for oral argument at a later date.